 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    JOHN ROSKY,                                          Case No. 3:19-cv-00130-HDM-CBC
12                       Petitioner,                       ORDER
13            v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          Petitioner having filed a motion for enlargement of time (first request) (ECF No. 10), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's motion for enlargement of time (first

20   request) (ECF No. 10) is GRANTED. Petitioner will have up to and including October 4, 2019,

21   to comply with all the requirements of the court's order of June 25, 2019 (ECF No. 3). Failure to

22   comply will result in the dismissal of this action.

23          DATED: August 20, 2019.
24                                                                 ______________________________
                                                                   HOWARD D. MCKIBBEN
25                                                                 United States District Judge
26
27

28
                                                           1
